18-35641-cgm   Doc 132   Filed 11/05/19 Entered 11/05/19 15:40:23   Main Document
                                     Pg 1 of 5
18-35641-cgm   Doc 132   Filed 11/05/19 Entered 11/05/19 15:40:23   Main Document
                                     Pg 2 of 5
18-35641-cgm   Doc 132   Filed 11/05/19 Entered 11/05/19 15:40:23   Main Document
                                     Pg 3 of 5
18-35641-cgm   Doc 132   Filed 11/05/19 Entered 11/05/19 15:40:23   Main Document
                                     Pg 4 of 5
18-35641-cgm   Doc 132   Filed 11/05/19 Entered 11/05/19 15:40:23   Main Document
                                     Pg 5 of 5
